ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respon*216dent, Wendy K. Weikal aka Wendy Weikal-Beachat, to disbar the Respondent from the practice of law. The Court having considered the Petition, it is this 15th day of April, 2013.
ORDERED, by the Court of Appeals of Maryland, that Respondent, Wendy K. Weikal aka Wendy Weikal-Beachat, be and she is hereby disbarred by consent from the practice of law in the State of Maryland, effective immediately, from the entry of this Order; and it is further
ORDERED, that, upon the entry of this Order, the Clerk of this Court shall immediately remove the name of Wendy K. Weikal aka Wendy Weikal-Beachat from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).